 Case 2:20-cv-01609-CCC-MF Document 3 Filed 02/14/20 Page 1 of 3 PageID: 30



Raziye Andican, Esq.
SMITH, CURRIE & HANCOCK LLP
1950 Old Gallows Road, Suite 750
Tysons, Virginia 22182
Telephone: 703.506.1990
Facsimile: 703.506.1140
randican@smithcurrie.com
Attorney for Defendants Matthew Parker
and Parker Consulting Services, Inc.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 SAKET CHAUDHARI AND                                   Hon._______________________
 SATYENDRA CHAUDHARI
                                                       Case No. 2:20-cv-01609
         Plaintiffs,

 v.                                                                  Civil Action

 MATTHEW PARKER,                                       APPLICATION FOR EXTENSION
 PARKER CONSULTING SERVICES, INC.,                        OF TIME PURSUANT TO
 AND JOHN DOES (1-10) (representing                      LOCAL CIVIL RULE 6.1(b)
 unknown liable defendants)

        Defendants.


       Pursuant to Local Civil Rule 6.1, Defendants Matthew Parker and Parker Consulting

Services, Inc. (collectively “Defendants”) hereby make an application for a Clerk’s Order

extending by fourteen (14) days the time within which Defendants may answer, move, or otherwise

reply to the Complaint filed by Plaintiffs herein. In support of this application, Defendants state:

       1.      No previous extension has been obtained.

       2.      Defendants’ Counsel received a copy of the filed Complaint from Defendants on or

about January 16, 2020.

       3.      Defendants removed this matter on February 14, 2020.
 Case 2:20-cv-01609-CCC-MF Document 3 Filed 02/14/20 Page 2 of 3 PageID: 31



       4.     Defendants’ time to answer, move, or otherwise reply expires seven (7) days after

the date of removal, on February 21, 2020. See F.R.C.P. 81(c)(2).

       5.     With an automatic Local Civil Rule 6.1(b) extension, Defendants’ deadline to

answer, move, or otherwise reply is extended to March 6, 2020.

                                                    Respectfully submitted,

                                                    SMITH, CURRIE & HANCOCK LLP
                                                    Attorney for Defendants Matthew Parker
                                                    and Parker Consulting Services, Inc.


Dated: February 14, 2020                    By:     /s/ Raziye Andican
                                                    Raziye Andican, Esq.




                                               2
 Case 2:20-cv-01609-CCC-MF Document 3 Filed 02/14/20 Page 3 of 3 PageID: 32



                                            ORDER

       The foregoing application is GRANTED and the time within which Defendants may

answer, move, or otherwise reply to the Complaint is extended for an additional 14 days, up to and

including March 6, 2020.



                                                            By: __________________________



Dated: _________________, 2020




                                                3
